



CERTAIN INFORMATION HAS BEEN OMITTED FROM THIS DOCUMENT BECAUSE IT IS (I) NOT
MATERIAL, AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.
OMISSIONS ARE MARKED [*******].


FIRST AMENDMENT TO LEASE


This FIRST AMENDMENT TO LEASE (the "First Amendment") is entered into as of July
14th, 2016, by and between 445 SIMARANO DRIVE MARLBOROUGH LLC, a Massachusetts
limited liability company ("Landlord") and HOLOGIC, INC., a Delaware corporation
("Tenant").


WHEREAS, Landlord and CYTYC CORPORATION ("Predecessor Tenant") entered into a
certain lease dated July 11, 2006 (the "Lease") for approximately 145,527
rentable square feet of space (the "Premises") in the building (the "Building")
located at 445 Simarano Drive, Marlborough, Massachusetts (the "Property"); and


WHEREAS, pursuant to a certain Assignment and Assumption of Lease Agreement of
substantially even date herewith, Predecessor Tenant assigned all of its
interest in and obligations under the Lease to Tenant, and Tenant accepted said
assignment and assumed said obligations; and
WHEREAS, the Term of the Lease is scheduled to expire on February 28, 2019; and
WHEREAS, Landlord and Tenant desire to extend the Term of the Lease and further
modify the
terms of the Lease as set forth herein.


NOW THEREFORE, in consideration of ONE DOLLAR and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Landlord and Tenant hereby agree as follows:


1.
Effective Date. Except where expressly stated to the contrary herein, the terms
and conditions of this First Amendment shall be deemed effective as of the date
set forth above (the "Effective Date").



2.
Status of Lease. Tenant and Landlord hereby represents and warrants that it is
currently in possession of the Premises and acknowledges, agrees and confirms
that the Lease is valid and presently in full force and effect.



3.
Completion of all Landlord Work. Etc. Tenant hereby acknowledges, agrees and
confirms that all leasehold improvements and previous work to be performed and
documentation to be provided and allowances to be paid by Landlord under the
Lease, including without limitation, pursuant to Sections 1 and 15 and Exhibits
B and K of the original Lease, have been substantially and satisfactorily
completed, provided, paid or waived (as applicable) including all punch list
items (if any) and Landlord has delivered the Premises to Tenant and Tenant has
accepted possession of the same.



4.
Rentable Square Feet of Building. The references in Section l(A) and Section
4(F) of the Lease to the amount of rentable square feet of the Building are
hereby changed from “175,763 sf “ to "176,020 sf."



5.
Tenant 's Proportionate Share. Tenant's Proportionate Share as set forth in
Section 4(F) of the Lease is hereby changed from “82.8%f “ to “82.68%.”



6.
Term. The term of the Lease is hereby extended until February 29, 2024 (the
"Expiration Date").




7.
Base Rent. Tenant shall continue to pay Base Rent through December 31, 2016 as
set forth in Section 3 of the Lease, unaffected by this First Amendment.
Notwithstanding the foregoing, so long as Tenant is not then in Default under
the Lease, as defined in Section 33 of the Lease, beyond any applicable cure
period, each of the monthly payments of Base Rent for each of October, November
and December, 2016 shall be offset by a credit in the amount of [*******] for a
total credit of [*******], but Tenant's obligation to pay Additional Rent and
all other sums payable hereunder shall continue unabated. Effective as of
January 1, 2017, Base Rent shall be paid as follows:





Period
Rent per square foot
Annual Rent
Monthly Rent
[*******]
[*******]
[*******]
[*******]
[*******]
[*******]
[*******]
[*******]
[*******]
[*******]
[*******]
[*******]
[*******]
[*******]
[*******]
[*******]
[*******]
[*******]
[*******]
[*******]
[*******]
[*******]
[*******]
[*******]
[*******]
[*******]
[*******]
[*******]
[*******]
[*******]
[*******]
[*******]



* Notwithstanding the foregoing, so long as Tenant is not then in Default, as
defined in Section 33 of the Lease, hereunder beyond any applicable cure period
monthly payments of Base Rent shall be abated for the Rent Months of January
2018 and January 2019, but Tenant's obligation to pay Additional Rent and all
other sums payable hereunder shall continue unabated.


8.
Option to Extend. The first sentence of Section 7 of the Lease is hereby revised
to indicate that Tenant shall have the right and option to extend the term of
the Lease for only one (1) additional period of five (5) years, commencing on
the expiration of the original term as extended by this First Amendment.



9.
Right of First Offer. Tenant's Right of First Offer as set forth in Section 8 of
the Lease is hereby terminated and said Section 8 is hereby deleted in its
entirety. Accordingly all references to "Right of First Offer" and "ROFO Space"
contained in the Lease, including without limitation, the following specific
Lease provisions are also hereby deleted:



a.
Section 4(A)(2) in its entirety;

b.
Section l 4(A)(ii) in its entirety;

c.
The last sentence of Section l 9(D);

d.
The third sentence of Section 20(A); and

e.
The second and third sentences of Section 21.






10.
Tenant Work and Tenant 1mprovement Allowance.



a.
Landlord agrees to provide Tenant with an allowance (the "Tenant Improvement
Allowance") of up to the aggregate amount of [*******] for its actual costs
incurred which are directly related to the work set forth on the Tenant
Improvements Work Letter (the "Tenant Improvements Work Letter") attached hereto
as Exhibit A and incorporated herein (the "Tenant Work").



b.
Prior to commencement of the Tenant Work, Tenant shall: (i) obtain and submit to
Landlord for its review and approval, complete plans and specifications for the
Tenant Work which comply with all applicable governmental and municipal laws,
codes and regulations, are sufficiently detailed, and substantially comport with
the Tenant Work Letter ("Tenant's Plans"), and which shall not be materially
modified after such approval without Landlord's prior written consent; (ii)
procure and deliver to Landlord upon request, copies of a building permit and
all other permits, licenses or approvals from all governmental authorities as
are necessary to commence, conduct and complete the Tenant Work; (iii) provide
Landlord upon request, with a list of all contractors, subcontractors and
materialmen to be utilized by Tenant for the Tenant Work and copies of any
construction or architect's contracts relating to the Tenant Work; (iv) cause
each contractor and subcontractor to carry workmen's compensation insurance in
statutory amounts covering all the contractor's and subcontractor's employees,
and commercial general liability insurance and property damage insurance with
such limits as Landlord may reasonably require but in no event less than the
amounts set forth in Section 25 of the Lease, all such insurance to be written
by properly licensed companies as provided in Section 25 of the Lease and
insuring Landlord, Manager and Tenant as well as the contractors and
subcontractors (as applicable), and to deliver to Landlord certificates
evidencing all such insurance.



c.
Once commenced, Tenant shall diligently proceed in good faith and use
commercially reasonable efforts to complete the Tenant Work as soon as
practicable. Tenant shall cause the Tenant Work to be: (i) be made in accordance
with Tenant's Plans approved by Landlord; (ii) constructed in a good and
workmanlike manner using only first-class quality materials; and (iii) conducted
in accordance with all applicable permits, licenses and approvals and all
applicable governmental and municipal laws, codes, ordinances and regulations
and otherwise in accordance with the terms and provisions of this Lease,
including without limitation, Section 14, to the extent not inconsistent with
the terms of this First Amendment.



d.
[*******].




e.
Tenant shall provide Landlord with at least forty-eight (48) hours advance
notice of any planned shut-down of utilities associated with the Tenant Work (if
any) and will coordinate the same so as to minimize any disruption of other
tenants at the Property.



f.
Landlord and its representatives shall have the right at any time, without prior
notice to Tenant, during the construction process to enter the Premises and
observe the performance of the Tenant Work and Tenant shall take all such
actions with respect thereto as Landlord may, in its good faith determination,
deem advisable from time to time to assure that the Tenant Work and the manner
of performance thereof shall not be injurious to the Building or the Base
Building Systems (as herein defined) and shall otherwise be in accordance with
Tenant's Plans and in compliance with the provisions of the Lease. "Base
Building Systems" shall mean: (i) any mechanical, electrical or plumbing system
or component of the Building (including the Premises); (ii) the exterior of the
Building; (iii) the Building HVAC distribution system; (iv) any fire safety
prevention/suppression system; and (v) any structural element or component of
the Building.



g.
Tenant shall not permit any mechanics' liens, or similar liens, to remain upon
the Premises, the Building or the Property for labor or material furnished to
Tenant or claimed to have been furnished to Tenant in connection with the Tenant
Work and shall cause any such lien to be released of record forthwith without
cost to Landlord. Tenant shall also periodically collect interim lien waivers
from contractors, subcontractors, materialmen, architects, engineers or other
parties which furnished labor, materials or other services related to the Tenant
Work, and if requested by Landlord, shall promptly provide Landlord with copies
of the same. Notice is hereby given that Landlord shall not be liable for any
labor or materials furnished or to be furnished to Tenant upon credit, and that
no mechanic's or other lien for any such labor or materials shall attach to or
affect the reversion or other estate or interest of Landlord in and to the
Premises, the Building or the Property.



h.
To the maximum extent this agreement may be made effective, and in addition to
Tenant's indemnity obligations set forth elsewhere in the Lease Tenant, hereby
agrees to indemnify, defend and save Landlord harmless from and against any and
all loss, cost, penalties, liabilities, damages and claims (including, without
limitation, reasonable attorney's fees) arising from any act, omission or
negligence of Tenant or Tenant's contractor or its subcontractors or their
licensees, agents, servants or employees arising from the performance of the
Tenant Work caused to any person or to the property of any person, the Building
or the Property. This indemnity shall, to the maximum extent this agreement may
be effective, also extend to all loss, cost, penalties, liability, damage, and
claims of whatever nature asserted against the Landlord arising out of the use
or occupancy or passage or travel in, over or upon, the Building or the Property
by Tenant or by any person claiming by, through or under Tenant including,
without limitation, Tenant's contractor, subcontractors and their respective
agents, employees, contractors and customers or arising out of any delivery to
or service supplied to the Premises or on account of or based on anything
whatsoever done at the Building or the Property by any of them including,
without limitation, any loss, cost, damages or claims sustained or incurred by
Landlord as the direct result of any tenant of the Property claiming breach of
the covenant of quiet enjoyment or an interference with ongoing business
operations as the result of the Tenant Work. The indemnity contained in this
subsection shall include indemnity against all cost, expenses, and liabilities
incurred in or in connection with any such claim or proceeding brought thereon
and the defense thereof with counsel reasonably approved by the




Landlord.    The indemnity contained in this subsection shall survive any
expiration or earlier termination of the Lease.


i.
In addition to and without limitation of any other right or remedy provided to
Landlord pursuant to the Lease, at law or in equity, and in the event that (i)
Tenant's contractor shall fail or refuse to continue to perform the Tenant Work
for any reason or (ii) Tenant's contractor shall abandon the project and cease
performing the Tenant Work for more than ten (10) consecutive Business Days or
(iii) all or any portion of the Tenant's Work is not performed strictly in
accordance with Tenant's Plans, then, in any such case, Landlord shall have the
right, but not the obligation, and upon ten (10) days' notice to Tenant, to
complete the Tenant Work (at Landlord 's option with or without Tenant's
contractor) in accordance with Tenant's Plans at the sole cost and expense of
Tenant. In the event that Landlord shall exercise such right, Tenant agrees to
pay Landlord forthwith upon demand all such sums incurred by Landlord in so
completing the Tenant Work together with interest thereon at a rate equal to
three percent (3.0%) over the WSJ prime rate then in effect (but in no event,
more than the maximum rate permitted under Massachusetts law) as an additional
charge hereunder.



J. Any alterations or improvements made by Tenant as part of the Tenant Work
shall become part of the Premises and the property of Landlord at the expiration
or earlier termination of this Lease, unless otherwise agreed to by the parties
in writing. Notwithstanding the foregoing, Landlord reserves the right to
require that Tenant demolish and remove, at Tenant's sole expense, any
alterations or improvements made by Tenant. If so required, such demolition and
removal will be completed prior to Tenant vacating the Premises upon the
expiration or earlier termination of this Lease.


k.
Upon completion of the Tenant Work, Tenant shall provide to Landlord: (i) copies
of all invoices mark as paid; (ii) copies of final lien waivers from Tenant's
contractor and all subcontractors and materialmen; (iii) a copy of a certificate
of occupancy from the City of Marlborough (if applicable) or other evidence
satisfactory to Landlord that the City of Marlborough has signed-off and
approved the completion of the Tenant Work; and (iv) any other information or
documentation reasonably requested by Landlord to evidence lien-free completion
of the Tenant Work and payment of all of the costs and expenses thereof
(collectively, the "Completion Documentation"). Within Thirty (30) days of
Landlord's receipt of the Completion Documentation, Landlord shall issue payment
to Tenant in an amount equal to the actual and verifiable cost of the Tenant
Work not to exceed the Tenant Improvement Allowance.



11.
Mechanic's Lien. The following is added to the end of Section 23 of the Lease:



"In addition to and without limitation of any other right or remedy provided to
Landlord pursuant to the Lease, at law or in equity, in the event that Tenant
does not strictly comply with the terms of this Section, Landlord shall have the
right, but not the obligation, to take whatever action is necessary to cause any
such lien to be released of record at the sole cost and expense of Tenant. In
the event that Landlord shall exercise such right, Tenant agrees to pay Landlord
forthwith upon demand all such sums incurred by Landlord in connection with such
actions together with interest thereon at a rate equal to three percent (3.0%)
over the WSJ prime rate then in effect (but in no event, more than the maximum
rate permitted under Massachusetts law) as an additional charge hereunder."



12.
Notices. The Notice addresses for Landlord contained in Section 37 of the Lease
are hereby deleted and replaced with the following:

If to Landlord for payment of Base Rent and other charges:
445 Simarano Drive Marlborough LLC
c/o Metropolis Partners, Inc.
PO Box 252148
Los Angeles, CA 90025 Attn: Cathy Johnson
Facsimile: (888) 683-0445


If to Landlord for all other communications:    With copies to:




445 Simarano Drive Marlborough LLC c/o Metropolis Partners, Inc.
Ferry Building, Suite 225 San Francisco, CA 94111 Attn: David Agger Facsimile:
(888) 683-0445

Bernstein, Shur 100 Middle Street
P.O. Box 9729
Portland, ME 04104-5029 Attn: William M. Welch, Esq. Facsimile: (207) 774-1127


445 Simarano Drive Marlborough LLC c/o Metropolis Partners, Inc.
PO Box 252148
Los Angeles, CA 90025 Attn: Cathy Johnson Facsimile: (888) 683-0445





13.
Brokerage. Landlord and Tenant each warrant and represent to the other that it
has had no dealings with any real estate broker or agent in connection with this
First Amendment, and that that it knows of no real estate broker or agent who is
entitled to a commission in connection herewith. Tenant agrees to indemnify,
defend and hold Landlord harmless from and against any and all claims, demand,
losses, liabilities, lawsuits, judgments, costs and expenses (including without
limitation, reasonable attorneys' fees) with respect to any leasing commission
or equivalent compensation alleged to be owing on account of any dealings with
any real estate broker or agent occurring by, through or under Tenant.



14.
Reaffirmation of Lease. Landlord and Tenant each reaffirms the Lease as hereby
amended, and all terms and conditions of the Lease, including all defined terms,
except as specifically amended by this First Amendment, shall have the same
meaning and remain in full force and effect. No covenant or condition of the
Lease shall be deemed waived by any action or non-action in the past. In the
event of a conflict between the terms and conditions of this First Amendment and
the Lease, the terms and conditions of this First Amendment shall control.



15.
Execution; Copies. This First Amendment and any documents executed or initialed
in connection herewith may be executed in multiple counterparts, which together
shall be construed to be a single document. Any one or more counterpart
signature pages may be removed from one counterpart hereof and annexed to
another counterpart of hereof to form a completely executed original instrument
without impairing the legal effect of the signatures thereon. This First
Amendment may be transmitted between the parties by facsimile machine or
electronic mail and




facsimile or scanned PDF copies of an original signature by either party hereto
shall be binding as if such copies were original signatures.




[Remainder of Page Intentionally Left Blank]





IN WITNESS WHEREOF, 445 Simarano Drive Marlborough LLC and Hologic, Inc. have
caused this First Amendment to be duly executed under seal by their respective
duly authorized representatives, as of the day and year first above mentioned.


WITNESS :    LANDLORD:
445 SIMARANO DRIVE MARLBOROUGH LLC,
By: RAM 445 Simarano Management, LLC


/s/ Philip Blix
By: /s/ David A. Agger

Its Manager


TENANT:
HOLOGIC, INC.


/s/ Lori M. Nickerson
By: /s/ Ed Zielinski

Its: VP, Facilities and Real Estate

















EXHIBIT A


TENANT IMPROVEMENTS WORK LETTER


[See attached - one (1) page]



EXHIBIT A

































TENANT IMPROVEMENTS WORK LETTER


[*******]


























































 





